Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors American Wagering,Inc. Las Vegas, Nevada We consent to the incorporation by reference in the registration statements of American Wagering,Inc. on FormS-8 (File Nos.333-89494, 333-32505, 333-27393 and 333-27395) of our report dated April 30, 2012, included in this Annual Report on Form10-K, on the financial statements of American Wagering,Inc. and Subsidiaries as of and for the years ended January31, 2012 and 2011. /s/ Piercy Bowler Taylor & Kern Piercy Bowler Taylor & Kern Certified Public Accountants Las Vegas, Nevada April 30, 2012
